Citation Nr: 0706396	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in March 2002.  This matter was previously before the 
Board and was remanded in October 2003 and July 2005.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a current diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding 
that the veteran's current psychiatric disabilities are 
etiologically related to his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in March 2001 and February 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a service connection 
claim, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
service connection claim on appeal.  However, in light of the 
denial of the claim on appeal, any question as to the proper 
disability rating or effective date to be assigned is 
rendered moot.  Moreover, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations in relation to his service connection claim.  As 
such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service, and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong (clear and unmistakable evidence that the 
disorder was not aggravated by service) of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003.

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board notes that as an initial matter, it must be shown 
that the veteran has a current diagnosis of PTSD because 
service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, there are several medical reports of 
record which address the salient issue of whether or not the 
veteran has a current diagnosis of PTSD related to his 
military service.

Turning to the medical evidence of record, the Board notes 
that the veteran's service medical records are devoid of 
reference to PTSD.  The veteran's service medical records do 
note a schizoid personality disorder and an immature 
personality disorder; however, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 
8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 
439 (1992).

VA treatment records from 1995 and 1999 as well as private 
treatment records from August 1996 show treatment for alcohol 
dependence with no diagnosis of PTSD.  A 1999 VA treatment 
record notes that PTSD should be "ruled out based on 
childhood trauma."  VA treatment records from 1999 to 2001 
contain several references to a diagnosis of PTSD, but there 
is no evidence of any psychiatric testing being conducted 
before arriving at this diagnosis.  

A September 2001 VA examination report diagnosed the veteran 
with PTSD based on childhood abuse.  Based on the results of 
a mental status examination, the examiner stated that the 
veteran's PTSD pre-existed military service and that he was 
unable to say that the veteran's PTSD originated in service.  
The examination report does not reflect that any psychiatric 
testing was conducted.

A May 2003 VA examination report shows that after conducting 
a mental status examination, the examiner believed that the 
veteran had PTSD and that it was as likely as not 
etiologically related to his childhood trauma.  He stated 
that he could not say whether or not the veteran's PTSD 
increased in severity during his military service because of 
the complexity of the veteran's clinical history and 
presentation and the remoteness in time of his service.  

In light of 38 C.F.R. § 3.304(b) discussed above, which 
requires clear and unmistakable evidence showing that the 
disorder preexisted service in order to rebut the presumption 
of soundness, VA requested another examination to determine 
if the evidence showed that the veteran's PTSD clearly and 
unmistakably preexisted his military service.

In September 2005, the veteran underwent an additional VA 
examination by the same examiner who conducted the May 2003 
VA examination.  After a mental status examination, the 
examiner assigned provisional diagnoses of alcohol dependence 
in remission, cognitive disorder not otherwise specified, and 
PTSD.  The examiner stated that because of the complexity of 
the veteran's history and presentation, the examiner thought 
it was important to obtain psychological testing to assist in 
diagnosis.  

A September 2005 medical report shows that the veteran was 
administered the personality assessment inventory, a 
comprehensive measure of psychological functioning, and that 
his performance on this testing indicated a very extreme 
tendency to over-report symptomatology to the point that his 
profile is considered a "fake bad" profile.  The examiner 
explained that the veteran answered a very large number of 
the items in the most extreme direction possible.  As a 
result, his profile involved extremely high elevations on 
multiple clinical scales.  The validity indices were far out 
of range, indicating severe over-reporting, exaggeration, and 
possible direct malingering.  No interpretation of the 
psychological testing could be made beyond this point because 
of these response tendencies.  

A June 2006 addendum from the September 2005 examiner shows 
that after reviewing the September 2005 psychiatric testing 
report, the examiner made diagnoses of cognitive disorder, 
not otherwise specified, and alcohol dependence in remission.  
There was no diagnosis of PTSD.  The examiner also noted that 
the cognitive disorder and the alcohol dependence did not 
clearly and unmistakably preexist service as they would have 
been unlikely to have existed prior to service.

The claims file contains competent opinions that support and 
weigh against the diagnosis of PTSD.  The Court has held that 
the Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board acknowledges that VA treatment records from 1999 to 
2001 contain several references to a diagnosis of PTSD, but 
there is no evidence of any psychiatric testing being 
conducted before arriving at this diagnosis, there is no 
evidence showing that the examiner reviewed the veteran's 
military records before arriving at this diagnosis, and there 
is no evidence that such PTSD diagnosis was based on a 
verified in-service stressor.  As such, the Board does not 
find this medical evidence to be highly probative as to the 
issue of whether or not the veteran currently suffers from 
PTSD related to his military service.

As noted above, the September 2001 and May 2003 VA 
examination reports show a diagnosis of PTSD based on 
childhood abuse; however, the examination reports do not 
reflect that any psychiatric testing was conducted before 
arriving at this diagnosis.  Therefore, the Board finds this 
medical evidence to have low probative value in determining 
whether or not the veteran currently suffers from PTSD.

On the other hand, the September 2005 VA examination report 
and June 2006 addendum conclude that the veteran does not 
currently suffer from PTSD.  The Board finds this examination 
report to be highly probative as the diagnosis 
was reached after reviewing the veteran's entire medical 
record and history, including the earlier diagnoses of PTSD, 
and after conducting psychiatric testing which showed strong 
evidence of over-reporting of symptoms.

The Board also finds it very persuasive that the same 
examiner who diagnosed the veteran with PTSD in the May 2003 
examination report essentially withdrew the diagnosis of PTSD 
in June 2006 after conducting psychiatric testing on the 
veteran that showed gross exaggeration of symptoms.  In light 
of this evidence, the Board finds the probative value of the 
May 2003 VA examination report to be further diminished.

In summary, the Board finds the medical opinion contained in 
the September 2005 VA examination report and the June 2006 
addendum highly probative as to the issue of whether or not 
the veteran suffers from PTSD because the opinion provided is 
based upon a detailed and historical review of the veteran's 
medical records and upon psychiatric testing.  On the other 
hand, the Board finds that the earlier examination reports 
and VA treatment records showing a diagnosis of PTSD have 
less probative value because none of them show that the 
examiners conducted any psychiatric testing prior to arriving 
at a diagnosis of PTSD.

As such, the more highly probative September 2005 and June 
2006 VA medical opinions which weigh against the veteran's 
claim for service connection for PTSD far outweigh the VA 
treatment records and the September 2001 and May 2003 VA 
examination reports which weigh in favor of the veteran's 
claim.  

Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran does not have a 
current diagnosis of PTSD.  As noted above, service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for PTSD is not in 
order.

As for the current psychiatric diagnoses of cognitive 
disorder, not otherwise specified, and alcohol dependence in 
remission, there is no medical evidence of record to 
etiologically associate these current disabilities with the 
veteran's active duty service.  As such, service connection 
for an acquired psychiatric disability, to include PTSD, is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


